UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6130


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY TIMOTHY WYATT, JR., a/k/a Knuckles,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:13-cr-00107-HEH-DJN-1)


Submitted: May 28, 2020                                           Decided: July 9, 2020


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Timothy Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Timothy Wyatt, Jr., seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2255 (2018) motion as successive. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When, as here, the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the motion states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Wyatt has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2